Title: From Thomas Jefferson to Andrew Donnally, 14 April 1781
From: Jefferson, Thomas
To: Donnally, Andrew



Sir
Richmond April 14th. 1781

I am sorry to find that the Indians have begun their Hostilities so early: however I hope General Clarke will soon give them employment nearer home and that you will be thus effectually relieved. I have directed Mr. Brown the Commissary to appoint a Deputy in  your County for subsisting any Militia it shall be necessary to employ, which Deputy will have a Power of using the Tax Grain and providing Beef. He accordingly writes by Mr. Henderson on that Subject (to Mr. Archy Matthews I believe). The Vein of lead at the Mine failed some time ago, and all the lead there was sent to the Southern Army and to this place, so that at present there is not a Probability of getting a Pound there. They are using their best Efforts to find it again. Should they succeed it will be in our Power to help you to some. I am &c,

T. J.

